March 09, 2012


Mr. Jeffrey H. Kobs
Kobs, Haney & Hundley, L.L.P.
115 West Second Street
Sundance Square, Suite 204
Fort Worth, TX 76102
Ms. Rebecca Tillery
Koons Fuller
1717 McKinney Ave. Ste. 1500
Dallas, TX 75202

RE:   Case Number:  10-0776
      Court of Appeals Number:  02-08-00442-CV
      Trial Court Number:  322-424862-07

Style:      JACK EDWARD MILNER
      v.
      VICKI ANN MILNER

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Thomas A.     |
|   |Wilder            |
|   |Ms. Debra Spisak  |